DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-22 in the reply filed on 10/04/2021 is acknowledged.
Response to Amendment
This communication is considered fully responsive to the amendment filed on 02/02/2022.
Claims 1 and 16  have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0302889, hereinafter “Guo”) in view of Chandrasekhar et al. (US 2019/0069285, hereinafter “Chandrasekhar”).
For claim 1, Guo discloses A method for wireless communications (a method of a UE for a beam failure recovery in a wireless communication system; see Guo par. 0020), comprising:  
identifying a configuration of a first quasi co-location parameter associated with a control resource set and a reference signal (identifying a set of RS resources including an index for the at least one beam failure detection RS, identifying a set of RS resources including an index for the at least one new candidate beam RS; identifying a dedicated CORESET received from the BS for a beam failure recovery request; see Guo par. 0020; the UE can be configured with RS resource for beam failure detection through an implicit method. A UE can be configured with one BPL or spatial quasi co-located (QCL) assumption information for one or more CORESET of PDCCH. The UE can be requested to calculate the Rx beam that may be used to receive the corresponding CORESET based on indicated BPL or spatial QCL assumption; see Guo par. 0195); and  
Guo does not explicitly disclose receiving, via one or more of a medium access control (MAC) control element or downlink control information, an updated configuration for the reference signal based at least in part on the first quasi co-location parameter associated with the control resource set changing to a second quasi co-location parameter associated with the control resource set and the reference signal and different from the first quasi co-location parameter, the updated configuration indicating that the second quasi co-location parameter is configured for the reference signal. Chandrasekhar discloses receiving, via one or more of a medium access control (MAC) control element or downlink control information, an updated configuration for the reference signal based at least in part on the first quasi co-location parameter associated with the control resource set  (In the operation 920, the network via an RRC signaling configures one IS value to be associated with each UE-specific CORESET for an RRC Configuration for PDCCH beam indication. Refer to the below Table 3 for an example. The UE can look up the RRC configured table to determine the RS set providing the QCL parameters (including spatial) for receiving the PDCCH DM-RS of that CORESET; see Chandrasekhar par. 0122 and Fig. 9) changing to a second quasi co-location parameter associated with the control resource set and the reference signal and different from the first quasi co-location parameter (In one embodiment, a 1-bit field [ enableDciTriggeredSpatialQclUpdate] may be optionally provided per UE-specific CORESET. If this parameter is enabled (set to 1), then the QCL reference (including spatial Rx parameters) for that CORESET may be updated dynamically based on measurement on a DCI triggered AP CSI-RS resource. For example, RRC may configure a UE-specific CORESET whose QCL reference corresponds to a DL RS index with CRI-5; see Chandrasekhar par. 0122, 0137 and Fig. 9), the updated configuration indicating that the second quasi co-location parameter is configured for the reference signal (As part of higher-layer configuration, the UE can be provided the following information on a per CORESET basis or a per-Search Space (SS) basis or a combination thereof: 1. A parameter indicating that the IS field is present in a DL assignment DCI scheduled within that CORESET/SS and that the QCL parameters for PDSCH reception are provided via the IS state present in any DCI containing a DL assignment; and 2. A parameter indicating that the IS field is absent in a DL assignment DCI scheduled within that CORESET/SS. If the IS field is absent, then the UE should follow a pre-configured behavior (see sub-bullets below) for determining QCL parameters for PDSCH reception. 2. 1 The behavior can be to use identical set of QCL parameters as that used for receiving PDCCH. 2. 2 The behavior can be to apply a higher-layer configured default set of QCL parameters for PDSCH reception; see Chandrasekhar par. 0127 and Fig. 9). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chandrasekhar's arrangement in Guo's invention to use an AP CSI-RS for transmitting narrow (refined) beams for providing high rate PDSCH transmission via spatially multiplexing different streams on different refined beams (see Chadrasekhar par. 0139).
For claim 2, Guo discloses The method of claim 1, further comprising: determining that the reference signal comprises a periodic channel state information reference signal for beam failure detection (one TCI state can be configured for one or more CORSET (or search space). For one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j. The UE can be requested to use the methods described in this disclosure to measure the calculate DL RS and the detect beam failure; see Guo par. 0198).
For claim 3, Guo discloses The method of claim 1, further comprising: determining that the reference signal comprises one or more of a semi-persistent channel state information reference signal or an aperiodic channel state information reference signal for beam failure detection (one TCI state can be configured for one or more CORSET (or search space). For one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j. The UE can be requested to use the methods described in this disclosure to measure the calculate DL RS and the detect beam failure; see Guo par. 0198).
For claim 4, Guo discloses The method of claim 3, wherein the configuration indicates that the reference signal comprises the semi-persistent channel state information reference signal or the aperiodic channel state information reference signal for beam failure detection (one TCI state can be configured for one or more CORSET (or search space). For one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j. The UE can be requested to use the methods described in this disclosure to measure the calculate DL RS and the detect beam failure; see Guo par. 0198).
For claim 5, Guo discloses The method of claim 1, wherein the reference signal comprises one or more of a beam failure detection reference signal, a periodic channel state information reference signal, or a time/frequency tracking reference signal (In one embodiment, the UE can be requested to monitor the L1 RSRP of one or more than one CSI-RS resources in a periodic CSI-RS or semi-persistent CSI-RS transmission. In one example, the TRP can signal a subset of CSI-RS resource indices or the index of CSI-RS resource ports/CSI-RS resource indices and the UE can be requested to monitor the L1 RSRP of those CSI-RS resources or CSI-RS resource ports; see Guo par. 0156; the UE can be configured with one RS resource for beam failure detection for one indicated BPL for PDCCH transmission through an explicit method. In one example, the UE can be configured with one CSI-RS resource or one NR-SS block index and the UE can be requested to use measure the quality of configured CSI-RS resource or NR-SS block for the first configured BPL for PDCCH; see Guo par. 0196; the UL channel for transmitting beam failure recovery request has multiple time-frequency resource unit. Each time-frequency resource unit is associated with one SS-block or one CSI-RS resource or one set of CSI-RS antenna ports of CSI-RS resource. AUE can be configured with one sequence. The UE can be requested to transmit the UE's configured sequence on one time-frequency resource unit in the UL channel for transmitting beam failure recovery request. After transmitting the configured sequence, the UE can be requested to monitor the downlink PDCCH by assuming the DMRS in PDCCH is spatial QCLed with the SS-block, CSI-RS resource or CSI-RS antenna ports associated with that time-frequency resource unit where the UE transmit the configured sequence; see Guo par. 0248).
For claim 6, Guo does not explicitly disclose The method of claim 1, further comprising: determining that the first quasi co-location parameter associated with the control resource set has changed to the second quasi co-location parameter. Chandrasekhar discloses The method of claim 1, further comprising: determining that the first quasi co-location parameter associated with the control resource set has changed to the second quasi co-location parameter (A higher-layer parameter can signal the presence/absence of a beam indication field (or the IS value used to derive the QCL reference) within a DCI message. The signaling can be on a per CORESET configuration or per DCI format configuration... In case of configuration on a per CORESET basis, the presence/absence of beam indication field can be indicated during RRC configuration of that CORESET…if that CORESET is configured with IS state present within the DCI (includeindicatorStateinD!AssignmentDci is set ON), the UE expects to derive its QCL parameters for PDSCH beam indication via the IS field in the DCI carrying the DL assignment within that CORESET; see Chandrasekhar par. 0129-0130). 
For claim 7, Guo does not explicitly disclose The method of claim 1, further comprising: identifying the updated configuration based at least in part on a format of the downlink control information. Chandrasekhar discloses The method of claim 1, further comprising: identifying the updated configuration based at least in part on a format of the downlink control information (the presence/absence of a beam indication field can be configured per DCI format. For example, the configuration can such that for DL assignment DCI formats, the beam indication field can be configured "absent" whereas on UL DCI formats, the beam indication field can be configured as "present"; see Chandrasekhar par. 0130). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chandrasekhar's arrangement in Guo's invention to use an AP CSI-RS for transmitting narrow (refined) beams for providing high rate PDSCH transmission via spatially multiplexing different streams on different refined beams (see Chadrasekhar par. 0139).
For claim 8, Guo does not explicitly disclose The method of claim 1, further comprising: monitoring for the reference signal based at least in part on the second quasi co- location parameter. Chandrasekhar discloses The method of claim 1, further comprising: monitoring for the reference signal based at least in part on the second quasi co- location parameter (In the operation 960, PDCCH beam indication is performed. For receiving PDCCH on a VE-specific CORESET monitoring occasion, the UE shall apply the Rx beam determined from the RRC configured indicator state linked to that CORESET. As indicated in the operations 101 through 103, the gNB can initialize and subsequently update the RS indexes associated with a given IS using RRC/RRC+ command medium access control (MAC)-control element (CE) signaling, and the most recent update for that IS indicates which RS index should be used as spatial QCL reference to receive that CORESET; see Chandrasekhar par. 0151). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chandrasekhar's arrangement in Guo's invention to use an AP CSI-RS for transmitting narrow (refined) beams for providing high rate PDSCH transmission via spatially multiplexing different streams on different refined beams (see Chadrasekhar par. 0139).
For claim 16, Guo discloses A method for wireless communications (a method of a UE for a beam failure recovery in a wireless communication system; see Guo par. 0020), comprising: 
determining a configuration of a first quasi co-location parameter associated with a control resource set and a reference signal (identifying a set of RS resources including an index for the at least one beam failure detection RS, identifying a set of RS resources including an index for the at least one new candidate beam RS; identifying a dedicated CORESET received from the BS for a beam failure recovery request; see Guo par. 0020; the UE can be configured with RS resource for beam failure detection through an implicit method. A UE can be configured with one BPL or spatial quasi co-located (QCL) assumption information for one or more CORESET of PDCCH. The UE can be requested to calculate the Rx beam that may be used to receive the corresponding CORESET based on indicated BPL or spatial QCL assumption; see Guo par. 0195); 
transmitting, via one or more of a medium access control (MAC) control element or downlink control information, the updated configuration of the reference signal (the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam. The signaling can be RRC signaling, MAC-CE or L1 DCI signaling in common control channel. In one example, the beam recovery response is that the UE decodes DCI in control channel by assuming the gNB uses the recommended beam in the beam recovery request message within the configured time window. In one example, the beam recovery response is a dedicated acknowledge message transmitted in DCI or MAC-CE to inform the UE that the beam recovery request is received successfully by the NW; see Guo par. 0148, 0129). 
Guo does not explicitly disclose determining that the first quasi co-location parameter associated with the control resource set has changed to a second quasi co-location parameter associated with the control resource set and the reference signal and different from the first quasi co-location parameter; identifying an updated configuration of the reference signal based at least in part on the first quasi co-location parameter associated with the control resource set changing, the updated configuration configuring the reference signal with the second quasi co-location parameter. Chandrasekhar discloses determining that the first quasi co-location parameter associated with the control resource set has changed to a second quasi co-location parameter associated with the control resource set and the reference signal and different from the first quasi co-location parameter (In the operation 920, the network via an RRC signaling configures one IS value to be associated with each UE-specific CORESET for an RRC Configuration for PDCCH beam indication. Refer to the below Table 3 for an example. The UE can look up the RRC configured table to determine the RS set providing the QCL parameters (including spatial) for receiving the PDCCH DM-RS of that CORESET; see Chandrasekhar par. 0122 and Fig. 9; In one embodiment, a 1-bit field [ enableDciTriggeredSpatialQclUpdate] may be optionally provided per UE-specific CORESET. If this parameter is enabled (set to 1), then the QCL reference (including spatial Rx parameters) for that CORESET may be updated dynamically based on measurement on a DCI triggered AP CSI-RS resource. For example, RRC may configure a UE-specific CORESET whose QCL reference corresponds to a DL RS index with CRI-5; see Chandrasekhar par. 0122, 0137 and Fig. 9); identifying an updated configuration of the reference signal based at least in part on the first quasi co-location parameter associated with the control resource set changing, the updated configuration configuring the reference signal with the second quasi co-location parameter (As part of higher-layer configuration, the UE can be provided the following information on a per CORESET basis or a per-Search Space (SS) basis or a combination thereof: 1. A parameter indicating that the IS field is present in a DL assignment DCI scheduled within that CORESET/SS and that the QCL parameters for PDSCH reception are provided via the IS state present in any DCI containing a DL assignment; and 2. A parameter indicating that the IS field is absent in a DL assignment DCI scheduled within that CORESET/SS. If the IS field is absent, then the UE should follow a pre-configured behavior (see sub-bullets below) for determining QCL parameters for PDSCH reception. 2. 1 The behavior can be to use identical set of QCL parameters as that used for receiving PDCCH. 2. 2 The behavior can be to apply a higher-layer configured default set of QCL parameters for PDSCH reception; see Chandrasekhar par. 0127 and Fig. 9); and . It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chandrasekhar's arrangement in Guo's invention to use an AP CSI-RS for transmitting narrow (refined) beams for providing high rate PDSCH transmission via spatially multiplexing different streams on different refined beams (see Chadrasekhar par. 0139).
For claim 17, Guo discloses The method of claim 16, further comprising: selecting a periodic channel state information reference signal as the reference signal, wherein the configuration indicates the periodic channel state information reference signal is for beam failure detection (one TCI state can be configured for one or more CORSET (or search space). For one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j. The UE can be requested to use the methods described in this disclosure to measure the calculate DL RS and the detect beam failure; see Guo par. 0198).
For claim 18, Guo discloses The method of claim 16, further comprising: selecting one or more of a semi-persistent channel state information reference signal or an aperiodic channel state information reference signal as the reference signal, wherein the configuration indicates that one or more of the semi-persistent channel state information reference signal or the aperiodic channel state information reference signal is for beam failure detection (one TCI state can be configured for one or more CORSET (or search space). For one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j. The UE can be requested to use the methods described in this disclosure to measure the calculate DL RS and the detect beam failure; see Guo par. 0198).
For claim 19, Guo does not explicitly disclose The method of claim 16, wherein a format of the downlink control information indicates the reference signal being configured with the second quasi co- location parameter. Chandrasekhar discloses The method of claim 16, wherein a format of the downlink control information indicates the reference signal being configured with the second quasi co-location parameter (the presence/absence of a beam indication field can be configured per DCI format. For example, the configuration can such that for DL assignment DCI formats, the beam indication field can be configured "absent" whereas on UL DCI formats, the beam indication field can be configured as "present"; see Chandrasekhar par. 0130). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chandrasekhar's arrangement in Guo's invention to use an AP CSI-RS for transmitting narrow (refined) beams for providing high rate PDSCH transmission via spatially multiplexing different streams on different refined beams (see Chadrasekhar par. 0139).
For claim 20, Guo discloses The method of claim 16, wherein the reference signal comprises one or more of a beam failure detection reference signal, a periodic channel state information reference signal, or a time/frequency tracking reference signal (In one embodiment, the UE can be requested to monitor the L1 RSRP of one or more than one CSI-RS resources in a periodic CSI-RS or semi-persistent CSI-RS transmission. In one example, the TRP can signal a subset of CSI-RS resource indices or the index of CSI-RS resource ports/CSI-RS resource indices and the UE can be requested to monitor the L1 RSRP of those CSI-RS resources or CSI-RS resource ports; see Guo par. 0156; the UE can be configured with one RS resource for beam failure detection for one indicated BPL for PDCCH transmission through an explicit method. In one example, the UE can be configured with one CSI-RS resource or one NR-SS block index and the UE can be requested to use measure the quality of configured CSI-RS resource or NR-SS block for the first configured BPL for PDCCH; see Guo par. 0196; the UL channel for transmitting beam failure recovery request has multiple time-frequency resource unit. Each time-frequency resource unit is associated with one SS-block or one CSI-RS resource or one set of CSI-RS antenna ports of CSI-RS resource. AUE can be configured with one sequence. The UE can be requested to transmit the UE's configured sequence on one time-frequency resource unit in the UL channel for transmitting beam failure recovery request. After transmitting the configured sequence, the UE can be requested to monitor the downlink PDCCH by assuming the DMRS in PDCCH is spatial QCLed with the SS-block, CSI-RS resource or CSI-RS antenna ports associated with that time-frequency resource unit where the UE transmit the configured sequence; see Guo par. 0248).
For claim 21, Guo discloses The method of claim 16, further comprising: transmitting the reference signal in accordance with the updated configuration (the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam. The signaling can be RRC signaling, MAC-CE or L1 DCI signaling in common control channel. In one example, the beam recovery response is that the UE decodes DCI in control channel by assuming the gNB uses the recommended beam in the beam recovery request message within the configured time window. In one example, the beam recovery response is a dedicated acknowledge message transmitted in DCI or MAC-CE to inform the UE that the beam recovery request is received successfully by the NW; see Guo par. 0148, 0129).
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Chandrasekhar, and further in view of Kang et al. (US 2021/0352705, hereinafter “Kang”).
For claim 9, Guo discloses The method of claim 1, further comprising: receiving a radio resource control message comprising the configuration of the reference signal (a second UL channel for beam recovery request transmission can be the PRACH channel and a subset of preamble sequences is configured for beam recovery request through system information message or high layer signaling (e.g., RRC message). When a UE determines a beam failure event, the UE can select one preamble sequence from the subset of preamble sequence configured for beam recovery request; see Guo par. 0245), 
The combination of Guo and Chandrasekhar does not explicitly disclose wherein the first quasi co-location parameter is indicated by a transmission configuration indicator state identifier within the radio resource control message. Kang discloses wherein the first quasi co-location parameter is indicated by a transmission configuration indicator state identifier within the radio resource control message (A UE may be configured with a TCI state list, including a TCI state(s) indicating K(> 1) QCL reference RSs with respect to the same QCL parameter(s ), from a base station (through a higher layer message). Next, the UE for which one of the TCI state(s) having the characteristic has been indicated through DCI that schedules a multi-TU PDSCH may divide, into K TU groups, N TU s that configure the corresponding PDSCH according to a method previously configured (through a RRC message, etc.) or agreed according to a specific rule, and may assume that a PDSCH DMRS antenna port(s) (and the PDSCH REs of a corresponding TU) transmitted in a k-th TU group has been QCLed with a k-th QCL reference RS and (with respect to a QCL parameter( s)) indicated in a TCI state (with respect to the same QCL parameter(s)) (k=l, ... , K); see Kang par. 0559 and 0561). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kang's arrangement in Guo's invention to implement a communication system having high reliability and low latency (see Kang par. 0027).
For claim 22, Guo discloses The method of claim 16, further comprising: transmitting a radio resource control message comprising the configuration of the reference signal (a second UL channel for beam recovery request transmission can be the PRACH channel and a subset of preamble sequences is configured for beam recovery request through system information message or high layer signaling (e.g., RRC message). When a UE determines a beam failure event, the UE can select one preamble sequence from the subset of preamble sequence configured for beam recovery request; see Guo par. 0245), 
The combination of Guo and Chandrasekhar does not explicitly disclose wherein the first quasi co-location parameter is indicated by a transmission configuration indicator state identifier within the radio resource control message.  Kang discloses wherein the first quasi co-location parameter is indicated by a transmission configuration indicator state identifier within the radio resource control message (A UE may be configured with a TCI state list, including a TCI state(s) indicating K(> 1) QCL reference RSs with respect to the same QCL parameter(s ), from a base station (through a higher layer message). Next, the UE for which one of the TCI state(s) having the characteristic has been indicated through DCI that schedules a multi-TU PDSCH may divide, into K TU groups, N TU s that configure the corresponding PDSCH according to a method previously configured (through a RRC message, etc.) or agreed according to a specific rule, and may assume that a PDSCH DMRS antenna port(s) (and the PDSCH REs of a corresponding TU) transmitted in a k-th TU group has been QCLed with a k-th QCL reference RS and (with respect to a QCL parameter( s)) indicated in a TCI state (with respect to the same QCL parameter(s)) (k=l, ... , K); see Kang par. 0559 and 0561). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kang's arrangement in Guo's invention to implement a communication system having high reliability and low latency (see Kang par. 0027).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415